DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. More specifically, the abstract should not simply repeat the language of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and its dependent claims do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koltsidas, et al. The Case For Flash-Aware Multi-Level Caching. EDI-INF-RR-1319, University of Edinburgh, 2009 [herein “Koltsidas”], and further in view of Kawaguchi, et al. A Flash-Memory Based File System. USENIX, 1995 [herein “Kawaguchi”].
Claim 1 recites “A flash file system, comprising: a creation module, a marking module, a synchronization module, and a backfilling module, wherein the creation module is configured to divide a flash memory into a file system region and a flash buffer region when a file system is created;”
Koltsidas teaches a system with 3-tier memory hierarchy: a RAM memory (i.e., memory buffer), one or more FLASH disks (i.e., flash buffer region), and persistent storage (i.e., file system region) (sec. 3.1, para. 1).
The system of Koltsidas is not flash-based; however, Kawaguchi teaches a flash memory device driver as a collection of banks, each of which can perform erase or write operations independently. Each bank is divided into segments (i.e., erase units) (Kawaguchi: sec. 2.3, para. 1).
Claim 1 further recites “the marking module is configured to mark written data as dirty data in a memory buffer when the data are written and an amount of the written data is less than or equal to a preset marking threshold, wherein the marking threshold being used to indicate an amount of data that are written into the memory buffer and need to be marked according to data granularity;”
Koltsidas does not disclose this limitation; however, Kawaguchi’s flash memory device driver incorporates page buffers for write operations (i.e., memory buffer) (Kawaguchi: sec. 2.2, para. 3). Cleaning policy defines when to run cleaner (i.e., erase) and on which segments (i.e., dirty data), by defining a cleaning threshold, whose value gradually falls as the number of free segments decreases (Kawaguchi: sec. 2.8, para. 4-5).
Claim 1 further recites “the synchronization module is configured to write, when data synchronization is required, the dirty data into the flash buffer region after merging all the dirty data in the memory buffer or the dirty data of a file to be synchronized in 
When there is a cache miss in RAM of Koltsidas (i.e., synchronization is required), page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all pages in the victim block are replaced (i.e., merged), and all dirty pages on the victim block are written to FLASH.
Claim 1 further recites “the backfilling module is configured to read the dirty data in the flash buffer region when a notification is received from the synchronization module, write the dirty data into the file system region, and erase the flash buffer region.”
When there is a cache miss in FLASH of Koltsidas, i.e., when the victim block of RAM is dirty and FLASH is full (i.e., notification is received), page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage (i.e., file system region) (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a segment is selected to be cleaned (i.e., erased), the containing bank (i.e., first flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).
Claim 11 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The flash file system according to claim 1, wherein the flash buffer region comprises a first flash buffer region and a second flash buffer region, wherein the synchronization module is configured to: write the dirty data into the first flash buffer region after merging all the dirty data in the memory buffer or the dirty data of the file to be synchronized in the memory buffer when data synchronization is required;”
When there is a cache miss in RAM of Koltsidas (i.e., synchronization is required), page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all pages in the victim block are replaced (i.e., merged), and all dirty pages on the victim block are written to FLASH.
Koltsidas does not disclose the limitation on first and second flash buffer regions; however, Kawaguchi divides each bank into segments (i.e., erase units), each segment consisting of an array of data blocks (Kawaguchi: sec. 2.3, para. 1). Write operations of dirty data only happen in the active bank (i.e., first flash buffer region).
Claim 2 further recites “send a first notification to the backfilling module when the first flash buffer region is full, and write the dirty data into the second flash buffer 
Koltsidas does not disclose this limitation; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., first flash buffer region is full), the bank with the most free blocks (i.e., second flash buffer region) becomes the new active bank (Kawaguchi: sec. 2.5, para. 1).
Claim 2 further recites “send a second notification to the backfilling module when the second flash buffer region is full, and write the dirty data into the first flash buffer region after merging all the dirty data in the memory buffer or the dirty data of the file to be synchronized in the memory buffer when data synchronization is required; and”.
Koltsidas does not disclose this limitation; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., second flash buffer region is full), the bank with the most free blocks (i.e., first flash buffer region) becomes the new active bank (Kawaguchi: sec. 2.5, para. 1).
Claim 2 further recites “the backfilling module is configured to: read the dirty data in the first flash buffer region when the first notification is received from the synchronization module, write the dirty data into the file system region, and erase the first flash buffer region; and”.
When there is a cache miss in FLASH of Koltsidas, i.e., when the victim block of RAM is dirty and FLASH is full (i.e., notification is received), page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage (i.e., file system region) (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a segment is selected to be cleaned (i.e., erased), the containing bank (i.e., first flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Claim 2 further recites “read the dirty data in the second flash buffer region when the second notification is received from the synchronization module, write the dirty data into the file system region, and erase the second flash buffer region.”
When there is a cache miss in FLASH of Koltsidas, i.e., when the victim block of RAM is dirty and FLASH is full (i.e., notification is received), page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage (i.e., file system region) (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a segment is selected to be cleaned (i.e., erased), the containing bank (i.e., second flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).

Claim 6 recites “A data management method of a flash file system, comprising: dividing a flash memory into a file system region and a flash buffer region when a file system is created;”
Koltsidas teaches a system with 3-tier memory hierarchy: a RAM memory (i.e., memory buffer), one or more FLASH disks (i.e., flash buffer region), and persistent storage (i.e., file system region) (sec. 3.1, para. 1).
The system of Koltsidas is not flash-based; however, Kawaguchi teaches a flash memory device driver as a collection of banks, each of which can perform erase or write operations independently. Each bank is divided into segments (i.e., erase units) (Kawaguchi: sec. 2.3, para. 1).
Claim 6 further recites “marking written data as dirty data in a memory buffer when the data are written and an amount of the written data is less than or equal to a preset marking threshold, wherein the marking threshold being used to indicate an amount of data that are written into the memory buffer and need to be marked according to data granularity;”
Koltsidas does not disclose this limitation; however, Kawaguchi’s flash memory device driver incorporates page buffers for write operations (i.e., memory buffer) (Kawaguchi: sec. 2.2, para. 3). Cleaning policy defines when to run cleaner (i.e., erase) and on which segments (i.e., dirty data), by defining a cleaning threshold, whose value gradually falls as the number of free segments decreases (Kawaguchi: sec. 2.8, para. 4-5).
Claim 6 further recites “writing, when data synchronization is required, the dirty data into the flash buffer region after merging all the dirty data or the dirty data of a file to be synchronized in the memory buffer; and”.
When there is a cache miss in RAM of Koltsidas (i.e., synchronization is required), page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all pages in the victim block are replaced (i.e., merged), and all dirty pages on the victim block are written to FLASH.
Claim 6 further recites “reading the dirty data in the flash buffer region when the flash buffer region is full, writing the dirty data into the file system region, and erasing the flash buffer region.”
When there is a cache miss in FLASH of Koltsidas, i.e., when the victim block of RAM is dirty and FLASH is full (i.e., notification is received), page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage (i.e., file system region) (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a segment is selected to be cleaned (i.e., erased), the containing bank (i.e., first flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).

Claim 7 recites “The data management method according to claim 6, wherein: the flash buffer region comprises a first flash buffer region and a second flash buffer region, wherein the dirty data is written into the first flash buffer region after merging all the dirty data in the memory buffer or the dirty data of the file to be synchronized in the memory buffer when data synchronization is required;”
When there is a cache miss in RAM of Koltsidas (i.e., synchronization is required), page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all pages in the victim block are replaced (i.e., merged), and all dirty pages on the victim block are written to FLASH.
Koltsidas does not disclose the limitation on first and second flash buffer regions; however, Kawaguchi divides each bank into segments (i.e., erase units), each segment consisting of an array of data blocks (Kawaguchi: sec. 2.3, para. 1). Write operations of dirty data only happen in the active bank (i.e., first flash buffer region).
Claim 7 further recites “the second flash buffer region is configured, when the first flash buffer region is full, as a current buffer used for writing data when data synchronization is required,”
Koltsidas does not disclose this limitation; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., first flash buffer region is full), the bank with the most free blocks (i.e., second flash buffer region) becomes the new active bank (Kawaguchi: sec. 2.5, para. 1).
Claim 7 further recites “while the dirty data in the first flash buffer region is read and written into the file system region, and the first flash buffer region is erased; and”.
When there is a cache miss in FLASH of Koltsidas, i.e., when the victim block of RAM is dirty and FLASH is full (i.e., notification is received), page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage (i.e., file system region) (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a segment is selected to be cleaned (i.e., erased), the containing bank (i.e., first flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Claim 7 further recites “the first flash buffer region is configured, when the second flash buffer region is full, as the current buffer used for writing data when data synchronization is required,”
Koltsidas does not disclose this limitation; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., second flash buffer region is full), the bank with the most free blocks (i.e., first flash buffer region) becomes the new active bank (Kawaguchi: sec. 2.5, para. 1).
Claim 7 further recites “while the dirty data in the second flash buffer region is read and written into the file system region, and the second flash buffer region is erased.”
When there is a cache miss in FLASH of Koltsidas, i.e., when the victim block of RAM is dirty and FLASH is full (i.e., notification is received), page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage (i.e., file system region) (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a segment is selected to be cleaned (i.e., erased), the containing bank (i.e., second flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koltsidas as applied to claims 1 and 6 above respectively, in view of Kawaguchi, and further in view of Chang, et al. An Adaptive File-System-Oriented FTL Mechanism for Flash-Memory Storage Systems. ACM Transactions on Embedded Computing Systems, 11:1, 2012 [herein “Chang”].
Claim 5 recites “The flash file system according to claim 1, further comprising: a recovery module configured to detect whether dirty data is present in the flash buffer region when the flash file system is restarted; and read all the dirty data in the flash buffer region if dirty data is present in the flash buffer region, and update content of the memory buffer according to each piece of the dirty data.”
Koltsidas teaches claim 1, but does not disclose this claim; however, Chang teaches a recovery scheme, where commit action writes, to each block set, a summary page for crash recovery. When the file system crashes, summary page of each block set is scanned to recover the translation of metadata using version numbers, and partial pages in uncommitted block set are discarded and replaced (i.e., updated) by their most recent versions in committed block sets (Chang: sec. 3.3, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Chang. One having ordinary skill in the art would have found motivation to incorporate Chang’s recovery scheme into the system of Koltsidas to enable speedy system recovery (sec. 6, last para.)
Claim 10 is analogous to claim 5, and is similarly rejected.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koltsidas as applied to claims 1 and 6 above respectively, in view of Kawaguchi and Chang, and further in view of Kim, et al. BPLRU: A Buffer Management Scheme for Improving Random Writes in Flash Storage. FAST '08, pp. 239-252 [herein “Kim”].
Claim 3 recites “The flash file system according to claim 1, wherein the marking module is configured to: encapsulate, when written data is present and an amount of the written data is less than or equal to the marking threshold, an inode number, and a page number of a data segment, a page offset, a length of the data segment and data of the data segment of a file corresponding to the written data as records, and add the records to a preset dirty data list; and increase a reference count of a memory buffer page corresponding to the written data by one.”
Koltsidas and Kawaguchi teach claim 1, where Kawaguchi’s flash memory device driver incorporates page buffers for write operations (i.e., memory buffer) (Kawaguchi: sec. 2.2, para. 3). Cleaning policy defines when to run cleaner (i.e., erase) and on which segments (i.e., dirty data), by defining a cleaning threshold, whose value gradually falls as the number of free segments decreases (Kawaguchi: sec. 2.8, para. 4-5).
Koltsidas does not disclose this claim; however, Chang’s metadata filter receives an I/O request, and distinguishes (i.e., encapsulates) between metadata and userdata (Chang: sec. 3.1, para. 2). Metadata contain general information of the file system, e.g., super-block and inode tables, and attributes of files and directories, e.g., page number/offset (Chang: sec. 3.1, para. 1). Chang coordinates between metadata FTL and userdata FTL to access metadata, allocates data clusters if needed, accesses userdata, and updates metadata if needed (Chang: sec. 3.2, para. 3).
Chang does not disclose the limitation on reference count; however, Kim uses LRU, or Least Recently Used (i.e., reference count), to manage RAM write buffer (i.e., dirty data list) (Kim: sec. 1, para. 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Chang and Kim. One having ordinary skill in the art would have found motivation to adopt Chang to manage metadata in Koltsidas, and to incorporate Kim in page replacement policy to pick a victim to evict from RAM or FLASH cache.

 Claim 4 recites “The flash file system according to claim 3, wherein the synchronization module is configured to: search for all records of the file corresponding to the written data according to the inode number of the file, request a new memory page, sequentially copy contents of a plurality of records to the new memory page, and sequentially write the contents in the new memory page into the flash buffer region.”
Koltsidas and Chang teach claim 3, but do not disclose this claim; however, Kim uses two-level indexing to find (i.e., search) the associated buffer entry quickly, by a sector number (i.e., inode number), for every write request (i.e., copy content or write to flash), with a free node list used to allocate new page from (Kim: sec. 3.4, para. 2-4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas and Chang with Kim. One having ordinary skill in the art would have found motivation to adopt Kim’s implementation in Koltsidas and Chang to speed up read and write requests.

Claim 8 recites “The data management method according to claim 6, wherein: marking the written data as dirty data in the memory buffer comprises: encapsulating an inode number, and a page number of a data segment, a page offset, a length of the data segment and data of the data   Page 6 of 9Attorney Docket: 36748Usegment of a file corresponding to the written data as records, and adding the records to a preset dirty data list; and increasing a reference count of a memory buffer page corresponding to the written data by one.”
Koltsidas teaches claim 6, but does not disclose this claim; however, Chang’s metadata filter receives an I/O request, and distinguishes (i.e., encapsulates) between metadata and userdata (Chang: sec. 3.1, para. 2). Metadata contain general information of the file system, e.g., super-block and inode tables, and attributes of files and directories, e.g., page number/offset (Chang: sec. 3.1, para. 1). Chang coordinates between metadata FTL and userdata FTL to access metadata, allocates data clusters if needed, accesses userdata, and updates metadata if needed (Chang: sec. 3.2, para. 3).
Chang does not disclose the limitation on reference count; however, Kim uses LRU, or Least Recently Used (i.e., reference count), to manage RAM write buffer (i.e., dirty data list) (Kim: sec. 1, para. 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Chang and Kim. One having ordinary skill in the art would have found motivation to adopt Chang to manage metadata in Koltsidas, and to incorporate Kim in page replacement policy to pick a victim to evict from RAM or FLASH cache.

Claim 9 recites “The data management method according to claim 8, wherein: writing the dirty data in the dirty data list into the flash buffer region after merging the dirty data comprises: searching for all records of the file corresponding to the written data according to the inode number of the file, requesting a new memory page, sequentially copying contents of a plurality of records to the new memory page, and sequentially writing the contents in the new memory page into the flash buffer region.”
Koltsidas and Chang teach claim 8, but do not disclose this claim; however, Kim uses two-level indexing to find (i.e., search) the associated buffer entry quickly, by a sector number (i.e., inode number), for every write request (i.e., copy content or write to flash), with a free node list used to allocate new page from (Kim: sec. 3.4, para. 2-4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas and Chang with Kim. One having ordinary skill in the art would have found motivation to adopt Kim’s implementation in Koltsidas and Chang to speed up read and write requests.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163